Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, filed on 11/12/2021, have been fully considered but are moot in view of new ground(s).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
        
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“acquisition unit”, “decision unit”, “charging processing unit,” and “learning unit”, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “unit” coupled with functional language “acquires”, “decides”, “executes,” and “learns”, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-9 and 11 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows sufficient and adequate structure (or material or algorithm) for performing the above functions. See e.g. Fig. 10 and paragraph 0077.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 20170299724) in view of Mintz (US 20200234582).

(mobile device 108 may be suitably linked to the vehicle 120 through one or more communication interfaces that enable the mobile device 108 to provide the positioning assistance data to the vehicle 120 (e.g., a Bluetooth interface, an RF antenna, a wired connection such as a USB connection, a Wi-Fi Direct connection, a Near Field Communication (NFC) connection, etc.); [0039]) comprising:
a determination information acquisition unit that acquires determination information relating to a vehicle (location-aware device may therefore be assumed to have obtained at least some positioning data which may comprise a reference time, ephemeris, almanac, and/or other suitable data associated with a satellite positioning system (SPS). The positioning data that the location-aware device obtains at block 510 may further comprise a current location or position associated with the location-aware device; [0056].
location-aware device may use the GNSS receiver to determine satellite signal quality in an environment surrounding the location-aware device; [0057].
determine whether a timer has expired, wherein the timer may have been started/restarted when positioning assistance data was previously provided to the device that implements the stand-alone GNSS location solution; [0059]); 
a timing decision unit that decides a timing of downloading satellite orbit information from an assisted global navigation satellite system (AGNSS) server based on the determination information (mobile device 108 may determine positions either in a stand-alone mode, or using the assistance of a positioning server 110 and a network 112 using TOA techniques; [0036].
location-aware device may then trigger a procedure to provide positioning assistance data to the device that implements the stand-alone GNSS location solution in response to detecting a weak satellite signal environment; [0058].
location-aware device may further trigger the procedure to provide positioning assistance data to the device that implements the stand-alone GNSS location solution at block 525 in response to determining that the timer has expired; [0059]).
Hsu does not expressly disclose a charging processing unit that executes a toll charging processing to the vehicle positioned within a predetermined toll charging area using the satellite orbit information downloaded at the timing, and wherein the determination information indicates a condition for downloading the satellite orbit information from the AGNSS server due to the vehicle being positioned within the predetermined toll charging area.
In an analogous art, Mintz discloses a charging processing unit that executes a toll charging processing to the vehicle positioned within a predetermined toll charging area using the satellite orbit information downloaded at the timing (a toll charging unit includes: vehicle positioning means such as a GNSS receiver; communication apparatus and processes enabling to receive path related trips used with a DNA to guide a driver or an autonomous vehicle on a road network; processing and memory apparatus as well as processes to manage in-vehicle said secured toll charges according to said guiding path received from a DNA and tracked positions of the vehicle according to in-vehicle positioning means, and according to pre-stored data and processes to calculate toll charges or to decide on free of charge toll; [0328]), and 
wherein the determination information indicates a condition for downloading the satellite orbit information from the AGNSS server due to the vehicle being positioned within the predetermined toll charging area (time related positions of a vehicle for toll charging can be determined according to road side infrastructure locations rather than by in-vehicle positioning, and in such a case a GPS receiver may be used with a toll charging unit as an option, for example, to improve resolution of vehicle positioning for non-dense DSRC road side infrastructure and/or to increase limited coverage of DSRC through other communication network(s) such as cellular mobile networks; [0332].
time synchronized positions can be taken by a toll charging unit and by a path controlled DNA application during a trip, wherein synchronization can be made according to predetermined procedure which facilitates common positioning for a trip comparison process. A Global Navigation Satellite System receiver, such as a GPS receiver, can be used as a common positioning and timing source for the DNA application and for the toll charging unit. In some embodiments, synchronization can be made between a DNA application and a toll charging unit, by using a common positioning means such as a GPS receiver installed in a toll charging unit, in order to reduce positioning and timing ambiguity; [0345]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Mintz to the system of (Mintz; [0038]).

Regarding claim 2, the combination of Hsu and Mintz, particularly Hsu discloses wherein the determination information includes information of a predetermined position, and the timing decided by the timing decision unit is a timing at which a current position of the vehicle becomes the predetermined position (the aiding device may trigger a procedure to provide the non -satellite positioning assistance data based on a surrounding environment being a weak satellite signal environment (e.g., based on satellites visible to the aiding device in the surrounding environment falling below a threshold value, based on satellites visible to the aiding device in the surrounding environment having an average signal-to-noise ratio below a threshold value, etc.; [0062].
i.e. the aiding device provides positioning assistance data to the standalone device when it determines a position/location having a predetermined criteria).

Regarding claim 3, the combination of Hsu and Mintz, particularly Hsu discloses wherein the determination information includes information of a predetermined time, and the timing decided by the timing decision unit is a timing at which a current time is a predetermined preparation time before the predetermined time (the location-aware device at block 535 determines whether a timer has expired, wherein the timer may have been started/restarted when positioning assistance data was previously provided to the device that implements the stand-alone GNSS location solution. in response to determining that the timer has not expired, the method 500 may return to block 510, and at block 525, the location-aware device may then trigger a procedure to provide positioning assistance data to the device that implements the stand-alone GNSS location solution in response to detecting a weak satellite signal environment; [0058-0059]).
the predetermined preparation time is a minimum time needed to download the satellite orbit information (stand-alone GNSS receiver implemented on the vehicle 120 acquires sufficient satellites 102a, 102b, etc. and/or a trusted system time or reference data at some point after the positioning assistance process has been triggered, the location module implemented in the vehicle 120 may verify the positioning assistance data received from the mobile device 108 to ensure that the positioning assistance data is healthy and avoid poor performance in the event that the positioning assistance data received from the mobile device 108 may be inaccurate. Accordingly, the various aspects and embodiments described herein may allow the vehicle 120 that implements a stand-alone GNSS receiver to use valid and healthy position, ephemeris, almanac, time, and/or other suitable positioning data from the mobile device 108 to enhance performance in poor satellite signal environments; [0039]).

Regarding claim 6, the combination of Hsu and Mintz, particularly Hsu discloses wherein the timing decision unit decides the timing of downloading the satellite orbit (aiding device may trigger a procedure to provide the non-satellite positioning assistance data based on a surrounding environment being a weak satellite signal environment (e.g., based on satellites visible to the aiding device in the surrounding environment falling below a threshold value, based on satellites visible to the aiding device in the surrounding environment having an average signal-to-noise ratio below a threshold value, etc.). Alternatively or additionally, the non-satellite positioning assistance data may be received from the aiding device at block 610 on a periodic basis, wherein the aiding device may start/restart a timer upon providing the non-satellite positioning assistance data and subsequently update the non-satellite positioning assistance data when the timer expires; [0062].
Note that the assistance information periodicity may change according to the surrounding environment conditions.).

Regarding claim 9, the claim is interpreted and rejected for the reasons cited in claim 1.
Regarding claim 10, the claim is interpreted and rejected for the reasons cited in claim 1.
Regarding claim 11, the claim is interpreted and rejected for the reasons cited in claim 1.

Allowable Subject Matter
Claims 4, 5, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4, if rewritten in independent form including all of the limitations of the base claim and any intervening claims and addressing any issues set forth, would comprise a combination of elements which is not taught by the prior art of record. The same reasoning applies to dependent claims 5, 7 and 8 mutatis mutandis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee (US 20060161340), “Multifunctional OBE For ITS.”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413